DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of the amendment filed 12/14/2020: claims 1-18 are amended, and claims 19 and 20 are new.
Claim Objections
The previous objections are withdrawn due to the amendments.
Claim 1 is objected to because of the following informalities:  the d in “3d” should be capitalized.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “pill” should be “pile” or “piled”, and will be interpreted as such.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  there needs to be a “the” before “frozen state” so that it reads “in the frozen state”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  in option a) “through a or more” needs to be written as “through one or more”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The previous rejections under this heading are withdrawn.  However, the amendments have introduced new issues under this heading.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
The term "rapid" in claim 1 is a relative term which renders the claim indefinite.  The term "rapid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since the metes and bounds of “rapid” is unknown the claim is vague and indefinite, since no one would know where the scope of claim 1 beings and ends.
The term "frozen" in claim 1 is a relative term which renders the claim indefinite.  The term "frozen" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since the metes and bounds .
Claim 2 recites the limitation "the lifting velocity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term "similar" in claim 5 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since the metes and bounds of “similar” is unknown the claim is vague and indefinite, since no one would know where the scope of claim 5 beings and ends.
Claim 6 recites the limitation "the 3D printing unit".  There is insufficient antecedent basis for this limitation in the claim.  A “3D printing unit” was never disclosed in claim 1.  Is this unit the same as the injection pump?
Claim 6 recites the limitation "the drying unit".  There is insufficient antecedent basis for this limitation in the claim.  A “drying unit” was never disclosed in claim 1, it could possibly be seen as an inherent structure in the drying step, but a processing step is different than structure, thus the claim is vague and indefinite.
Claim 18 recites the limitation "made by stepwise printing".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 never states using stepwise printing to make the needles.
Regarding claims 3, 4, 7, 17, and 19, the word “may” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Using the word “may” indicates that those limitations are optional, thus bringing into question the need for such dependent claims.
Claim Interpretation
Step b) of claim 1 is being interpreted in the following manner:
The aqueous solution is printed, injected, or piled up on a supporting sheet or plate, the supporting sheet or plate is at a temperature at or below the freezing point of the aqueous solution, to form frozen standing microneedles.  This interpretation is supported throughout the specification.
This interpretation is being taken since “a frozen supporting sheet or plate to form frozen standing microneedles” does not necessarily mean frozen as in frozen water.  Frozen under BRI means solid, thus all it would take to read on the claim would be a solid supporting sheet or plate.  Again “to from frozen standing microneedles” does not necessarily mean frozen as in frozen water, it could include a gel, additionally since step b) falls under the comprising of the preamble, thus the microneedle material could be printed, injected, piled up at a higher temperature and then brought into a solid condition.
If this interpretation is not taken then Mukai et al (U.S. PGPub 2008/0157421) could be seen as art against claim 1 as a primary reference in an obviousness rejection.
It is suggested to amend claim 1 to make clear that temperature of the supporting sheet/plate is at or below the freezing point of the aqueous solution.
Allowable Subject Matter
Claims 1-20 would be seen as allowable once the formal requirements or specifically traverse each requirement not complied with, and if claim 1 is amended as discussed above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/TIMOTHY KENNEDY/           Primary Examiner, Art Unit 1743